223 F.2d 265
Emily NYBERG, Appellant,v.MONTGOMERY WARD & COMPANY, a Corporation Admitted to do Business in the State of Michigan, Appellee.
No. 12340.
United States Court of Appeals Sixth Circuit.
April 28, 1955.

Appeal from the United States District Court for the Western District of Michigan; Raymond W. Starr, Judge.
Doyle & Doyle, Menominee, Mich., for appellant.
Barstow & Barstoem, Menominee, Mich., John A. Barr, Chicago, Ill., for appellee.
Before McALLISTER, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal was heard upon the record, briefs and arguments of counsel for the respective parties;


2
And it appearing that the plaintiff is a resident and citizen of Michigan, and that the defendant is an Illinois Corporation admitted to and doing business in the State of Michigan;


3
And the Court being of the opinion that the action was properly removed from the state court to the United States District Court for the Western District of Michigan on the basis of diversity of citizenship of the parties and the amount in controversy, where it was tried with resulting judgment in favor of the defendant-appellee, and that the District Court was not in error in overruling appellant's motion to set aside the judgment and to remand the case to the state court on the ground of lack of diversity of citizenship of the parties, for the reasons given by the District Judge in his written opinion;


4
It Is Ordered that the judgment of the District Court, 125 F.Supp. 116, be affirmed.